DETAILED ACTION
This action is responsive to the amendments filed 19 November 2021. Examiner acknowledges amendments to claims 1, 27, 31, and 42 and newly added claim 72. Claims 1, 2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31-33, 42, 46, 48, and 72 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:
“disposed between said electrodes” (line 9) should read “disposed between the source electrode and the drain electrode”
Claim 31 is objected to because of the following informalities:
“disposed between said electrodes” (line 7) should read “disposed between the source electrode and the drain electrode”
Claim 31 is objected to because of the following informalities:
“said source and drain electrodes” (line 2) should read “said source electrode and said drain electrode”
“said and nanostructure” (line 3) should read “said nanostructure”
“to effect” (line 4) should read “to affect”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 11, 13, 15, 17, 19, 21, 23, 25, 31-33, 46, 48, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – previously cited) in view of Patolsky (WO 2015/059704 A1 - previously cited).
Regarding claim 1, Wang teaches a system for monitoring at least a presence of a bioanalyte, comprising (Paragraph [0080]): a substrate having a skin contact surface (Paragraphs [0011] and [0110]), a microneedle outwardly protruding from said skin contact surface (Paragraphs [0011] and [0110] and Fig. 1A), a sensing complex positioned in said microneedle (Paragraph [0063] and Fig. 1A and 1B (elements 101 (microneedle) and 102 (probe)), and a circuit attached to said substrate (Paragraph [0066]); an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product (Paragraphs [0063] and [0081]).
Wang fails to teach said sensing complex comprises a nanostructure modified by a functional moiety covalently attached thereto, and a source electrode and a drain electrode, wherein said nanostructure is disposed between said electrodes and serves as a charge carrier channel, and said circuit configured for applying voltage to said nanostructure and monitoring changes in a source-drain current within said nanostructure responsively to a reaction between said reaction product and said 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, as taught by Patolsky. Furthermore, this would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky). Moreover, it would have been obvious so as to modify the system of Wang so as to incorporate the nanostructure of Patolsky as this is mere simple substitution of one sensing system for monitoring the presence of a bioanalyte for another (MPEP 2143(I)(B)) with the similar expected result of detecting a bioanalyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to have a circuit configured for applying voltage to said nanostructure and monitoring changes in an electrical property of said nanostructure responsively to reaction between a reaction product and said functional moiety, as taught by Patolsky. This would have been modified in order to indicate the presence/amount of a reductant-producing or oxidizer-producing substance (Page 28, lines 25-27 of Patolsky).

Regarding claim 5, Wang in view of Patolsky teach said affinity moiety is immobilized to said nanostructure (Paragraph [0081] of Wang).
Regarding claim 7, Wang in view of Patolsky teach said affinity moiety is immobilized to a medium in said microneedle, other than said nanostructure (Paragraph [0079] and [0081] of Wang).
Regarding claim 11, Wang in view of Patolsky teach said affinity moiety is immobilized to an integral wall of said microneedle (Paragraph [0071] and [0088] of Wang).
Regarding claim 13, Wang in view of Patolsky teach said skin contact surface is adherent to a skin of a subject (Paragraph [0110] of Wang).
Regarding claim 15, Wang in view of Patolsky teach a drug delivery system having an actuator, attached to or integral with said substrate (Paragraph [0070] and [0074] of Wang), and a controller configured to receive a signal pertaining to said binding from said circuit and operate said actuator to deliver a drug via a channel responsively to said signal (Paragraph [0070] and [0071] of Wang).
Regarding claim 17, Wang in view of Patolsky teach said channel is in said microneedle (Paragraph [0074] of Wang).
Regarding claim 19, Wang in view of Patolsky teach said channel is in an additional microneedle, outwardly protruding from said substrate (Paragraphs [0070-0071] and [0113] of Wang).
Regarding claim 21, Wang in view of Patolsky fail to teach said sensing complex comprises a transistor and wherein said nanostructure is a charge carrier channel in said transistor. 
Patolsky further teaches a sensing complex comprises a transistor and wherein a nanostructure is a charge carrier channel in said transistor (Page 19, lines 11-28 of Patolsky). 

Regarding claim 23, Wang in view of Patolsky fail to teach said circuit is configured for applying a gate voltage to a gate of said transistor. 
Patolsky further teaches a circuit configured for applying a gate voltage to a gate of a transistor (Page 19, lines 11-28 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a circuit configured for applying a gate voltage to a gate of a transistor, as taught by Patolsky. This would have been modified in order for the nanostructure to become conducting (Page 19, lines 24-26 of Patolsky).
Regarding claim 25, Wang in view of Patolsky teach said reaction product comprises a redox reactive species (Paragraph [0063] of Wang).
Wang in view of Patolsky fail to teach said reaction between said reaction product and said functional moiety is a redox reaction and said circuit is configured for controlling said gate voltage such as to reverse said redox reaction. 
Patolsky further teaches a reaction between a reaction product and a functional moiety is a redox reaction (Page 28, line 21 – Page 29, line 8 of Patolsky) and a circuit configured for controlling a gate voltage such as to reverse a redox reaction (Page 28, lines 20-30 of Patolsky). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a reaction between a reaction product and a functional moiety to be a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang in view of Patolsky, to have a circuit configured for controlling a gate voltage such as to reverse a redox reaction, as taught by Patolsky. This would have been modified in order to change the electron density of the nanowire (Page 28, lines 27-30 and Page 29, lines 26-32 of Patolsky).
Regarding claim 31, Wang teaches a method of monitoring at least a presence of a bioanalyte, comprising (Paragraph [0080]): introducing into a skin of a subject, a microneedle having therein a sensing complex (Paragraph [0063], Fig. 1A and 1B, elements 101 (microneedle) and 102 (probe)), an affinity moiety effective to react specifically with the bioanalyte to produce a reaction product (Paragraphs [0063] and [0081]).
Wang fails to teach a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, and a source electrode and a drain electrode, wherein said nanostructure is disposed between said electrodes and serves as a charge carrier channel, applying voltage to said nanostructure, and monitoring changes in a source-drain current within said nanostructure responsively to a reaction between said reaction product and said functional moiety. Patolsky teaches a sensing complex comprising a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by a functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky), a source electrode and a drain electrode, wherein said nanostructure is disposed between said electrodes and serves as a charge carrier channel (Page 19, lines 4-17), applying voltage to said nanostructure (Page 19, lines 4-6), and monitoring changes in an electrical property of said nanostructure (Page 19,lines 4 -6 of Patolsky) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to have a sensing complex comprising a nanostructure modified by a functional moiety covalently attached thereto, and a source electrode and a drain electrode, wherein said nanostructure is disposed between said electrodes and serves as a charge carrier channel (Page 19, lines 4-17), as taught by Patolsky. Furthermore, this would have been modified in order to effect a change in the electrical property of the nanostructure (Page 17, line 30 – Page 18, line 2 of Patolsky). Moreover, it would have been obvious so as to modify the system of Wang so as to incorporate the nanostructure of Patolsky as this is mere simple substitution of one sensing system for monitoring the presence of a bioanalyte for another (MPEP 2143(I)(B)) with the similar expected result of detecting a bioanalyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wang, to apply a voltage to said nanostructure, and monitoring changes in an electrical property of said nanostructure responsively to reaction between said reaction product and said functional moiety, as taught by Patolsky. It would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, this would have been modified in order to indicate the presence/amount of a reductant- producing or oxidizer-producing substance (Page 28, lines 25-27 of Patolsky).
Regarding claim 32, Wang in view of Patolsky teach said introducing comprising establishing contact between said skin and a skin contact surface of a substrate, wherein said microneedle outwardly protrudes from said skin contact surface (Paragraphs [0011] and [0110], and Fig. 1A of Wang).
Regarding claim 33, Wang in view of Patolsky teach comprising delivering a drug through said skin via a channel responsively to said monitoring (Paragraph [0070]-[0071] and [0113] of Wang).

Regarding claim 48, Wang in view of Patolsky teach wherein said functional moiety comprises at least one functional group capable of reversible change in an oxidation number or oxidation state of at least one of its atoms (Page 28, lines 20-30 of Patolsky).
Regarding claim 72, Wang in view of Patolsky teach wherein said sensing complex comprises a gate electrode, forming, together with said source and drain electrodes and said nanostructure, a transistor, wherein said circuit is configured to apply gate voltage to said gate electrode to effect said source-drain current (Patolsky, Page 19, lines 4-17).
Claims 27, 29, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20140336487 A1 – previously cited) in view of Patolsky (WO 2015/059704 A1 - previously cited), as applied to claims 1 and 31 above, further in view of Wisniewski (US 20120265034 A1 – previously cited).
Regarding claim 27 and 42, Wang in view of Patolsky teach claims 1 and 31 as discussed above. Wang in view of Patolsky further teach a needle outwardly protruding from said contact surface (Paragraphs [0011] and [0110] and Fig. 1A of Wang), having therein a complex which comprises a nanostructure (Fig. 9A, element 14, Page 4, line 31-Page 5 line 2, and Page 19, lines 18-28 of Patolsky) modified by said functional moiety covalently attached thereto (Page 10, lines 27-29 and Page 17, line 29-Page 18, line 2 of Patolsky).
Wang in view of Patolsky fail to teach the system further comprising a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety; wherein said circuit is configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. Wisniewski is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in view of Patolsky to comprise a calibration microneedle, outwardly protruding from said skin contact surface, and having therein a calibration complex which comprises a calibration nanostructure modified by said functional moiety covalently attached thereto, but is devoid of said affinity moiety as taught by Wisniewski. This would have been modified in order to provide more accurate glucose measurements (Paragraph [0038] of Wisniewski).
As modified by Patolsky and Wisniewski, the system of Wang comprises a circuit configured for applying voltage to said calibration nanostructure and subtract changes in an electrical property of said calibration nanostructure from said changes in said electrical property of said nanostructure. One would subtract changes in the electrical property of the calibration nanostructure from the electrical changes of the nanostructure in order to compare the measurements. Wisniewski teaches that the non-sensing moieties that provide a reference signal to which the signal modulated by the analyte of interest may be compared for calibration (Paragraph [0070] of Wisniewski), which supports why one would subtract/compare the electrical changes of the calibration nanostructure from the nanostructure.
Regarding claim 29, Wang in view of Patolsky, further in view of Wisniewski teach a calibration complex comprises a non-sensing moiety (Paragraph [0079] of Wisniewski).
Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1 and 31 (Pages 7-9 of Applicant’s Remarks) set forth in the previous office action, Wang is modified by Patolsky so as to incorporate the nanostructure sensor system of Patolsky in the system of Wang as this amounts to mere simple substitution of one sensing system for another with the similar expected result of bioanalyte detection (MPEP 2143(I)(B)), which motivates the modification of Wang by Patolsky. Furthermore, the system of Wang could be modified so as to incorporate the nanostructure of Patolsky, in spite of the Applicant’s argument regarding the difference in size between the two systems as the nanostructure of Patolsky can be as long as 50 microns (According to some embodiments of the present invention the length of the nanostructure ranges from 10 nm to 50 microns (Patolsky, Page 15, lines 29-31) and the nanostructure system of Patolsky is in communication with a microchannel (a sensing compartment configured for detecting a target molecule; a plurality of chambers, each being in controllable fluid communication with the same sensing compartment via a respective microchannel and a respective valve mounted thereon (Patolsky, Page 9, lines 9-14))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791